Name: Commission Decision No 1957/85/ECSC of 15 July 1985 suspending the application of the definitive anti-dumping duty on imports of certain iron or steel coils originating in Brazil
 Type: Decision_ENTSCHEID
 Subject Matter: iron, steel and other metal industries;  competition;  America
 Date Published: 1985-07-17

 Avis juridique important|31985S1957Commission Decision No 1957/85/ECSC of 15 July 1985 suspending the application of the definitive anti-dumping duty on imports of certain iron or steel coils originating in Brazil Official Journal L 184 , 17/07/1985 P. 0006 - 0006 Spanish special edition: Chapter 11 Volume 28 P. 0234 Portuguese special edition Chapter 11 Volume 28 P. 0237 *****COMMISSION DECISION No 1957/85/ECSC of 15 July 1985 suspending the application of the definitive anti-dumping duty on imports of certain iron or steel coils originating in Brazil THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to Commission Decision No 2177/84/ECSC of 27 July 1984 on protection against dumped or subsidized imports from countries not members of the European Coal and Steel Community (1), and in particular Articles 12 and 16 thereof, After consultations within the Advisory Committee as provided for by the abovementioned Decision, Whereas, By Decision No 2182/83/ECSC (2) the Commission imposed a definitive anti-dumping duty on imports of certain iron or steel coils for re-rolling falling within subheadings ex 73.08 A and 73.08 B of the Common Customs Tariff, corresponding to NIMEXE codes 73.08-03, 05, 07, 21, 25, 29, 41, 45 and 49, originating in Brazil; On 1 April 1985 an arrangement was concluded between the Community and Brazil with respect to trade in steel products including iron or steel coils of the kind mentioned above. This arrangement provides inter alia for the respect of certain price levels in case of exports of the products concerned to the Community. Furthermore, the arrangement lays down certain quantitative restrictions for exports of these products to the Community; In view of this arrangement, and in particular its provisions relating to prices and quantities, the Commission considers that the application of the anti-dumping duty is no longer necessary to protect the Community interest. It is, therefore, appropriate to suspend the definitive anti-dumping duty as of 1 April 1985, HAS ADOPTED THIS DECISION: Article 1 The application of the definitive anti-dumping duty imposed by Decision No 2182/83/ECSC on imports of certain iron or steel coils for re-rolling falling within subheadings ex 73.08 A and 73.08 B of the Common Customs Tariff, corresponding to NIMEXE codes 73.08-03, 05, 07, 21, 25, 29, 41 45 and 49, originating in Brazil, is hereby suspended for imports effected after 1 April 1985. Article 2 Any anti-dumping duties imposed on the products mentioned in Article 1 in pursuance of Decision No 2182/83/ECSC after 1 April 1985 shall be reimbursed by the authorities of the Member State in which these anti-dumping duties were collected. Article 3 This Decision shall enter into force on the day following its publication in the Official Journal of the European Communities. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 July 1985. For the Commission Willy DE CLERCQ Member of the Commission (1) OJ No L 201, 30. 7. 1984, p. 17. (2) OJ No L 210, 2. 8. 1983, p. 5.